Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 6/8/2021.
Claims 1-19 have been cancelled. New claims 20-34 have been added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 20, 21, 23-26,28-31,33,34 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC “Status report of SI on remote interference management for NR, 3GPPTSG RAN meeting #81 RP-181831” in view of Ericsson WO2020/032864 provisional dated 8/9/2018.

	Reclaim 20
CMCC discloses a communication method (fig.1, framework-0 to framework-2.2) comprising: 
generating a first reference signal (fig.1, and “2.1.1 agreements” teach RS design) 
sending the first reference signal (framework-0 to framework-2.2 step 1;framework-1 step 1,RS-1) according to a first parameter set (fig.1), the first parameter set comprising a reference signal periodicity (reference signal periodicity for switching DL-UL transmission periodicity, a number of repetition times (repetition of D and U) in a periodicity (fig.1, and “2.1.1 agreements” teach RS design); and  using a remote interference management (step 3 remote interference mitigation scheme) identity for identifying a base station set sending the first reference signal (framework-2.1 and framework 2.2 teach base station (gNBs) set sending the first reference signal that carry the set ID);failed to explicitly teach remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.  
However, Ericsson discloses a time offset set (page 9 lines 1-5), the remote interference management identity being (fig.2-5, 15-18) associated with a frequency 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 20 as taught by Ericsson and remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 20 as taught by Ericsson and remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal for the benefit of determining and minimizing remote interference between base stations in TDD network at least in part of received reference signal and information indicating the position of the reference signal (page 8 lines 18-30).

Reclaim 21
CMCC discloses wherein the first reference signal is sent by an interfering base station or an interfered base station (victim base station; see framework-0 to framework-2.2)
Reclaim 23
Ericsson discloses wherein the frequency domain characteristic comprises a frequency domain position offset of the first reference signal (Page 8 lines 5-15 fig.5)

Reclaim 24
Ericsson discloses wherein the frequency domain characteristic comprises a starting position of at least one frequency domain resource occupied by the first reference signal (page 10 lines 19-25; page 8 lines 23-30; page 30 lines 14-20; page 36 lines 1-7)

CMCC discloses a communication method (fig.1, framework-0 to framework-2.2) comprising: 
generating a first reference signal (fig.1, and “2.1.1 agreements” teach RS design) 
sending the first reference signal (framework-0 to framework-2.2 step 1;framework-1 step 1,RS-1) according to a first parameter set (fig.1), the first parameter set comprising a reference signal periodicity (reference signal periodicity for switching DL-UL transmission periodicity, a number of repetition times (repetition of D and U) in a periodicity (fig.1, and “2.1.1 agreements” teach RS design); and  using a remote interference management (step 3 remote interference mitigation scheme) identity for identifying a base station set sending the first reference signal (framework-2.1 and framework 2.2 teach base station (gNBs) set sending the same first reference signal that carry the set ID);failed to explicitly teach non-transitory storage medium, storing a computer program, wherein the computer program is configured to, when executed, cause an electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.

However, Ericsson discloses non-transitory storage medium (72), storing a computer program, wherein the computer program is configured to, when executed, cause an electronic device (16) to (page 22 lines 5-15;page 41 lines 3 to page 42 lines 3-25); a time offset set (page 9 lines 1-5), the remote interference management identity being (fig.2-5, 15-18) associated with a frequency domain characteristic (page 3 lines 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 25 as taught by Ericsson and non-transitory storage medium, storing a computer program, wherein the computer program is configured to, when executed, cause an electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 25 as taught by Ericsson and non-transitory storage medium, storing a computer program, wherein the computer program is configured to, when executed, cause an electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal for the benefit of determining and minimizing remote interference between base stations in TDD network at least in part of received reference signal and information indicating the position of the reference signal (page 8 lines 18-30).

Reclaim 26
CMCC discloses wherein the first reference signal is sent by an interfering base station or an interfered base station (victim base station; see framework-0 to framework-2.2).
Reclaim 28
Ericsson discloses wherein the frequency domain characteristic comprises a frequency domain position offset of the first reference signal (Page 8 lines 5-15 fig.5)


Ericsson discloses wherein the frequency domain characteristic comprises a starting position of at least one frequency domain resource occupied by the first reference signal (page 10 lines 19-25; page 8 lines 23-30; page 30 lines 14-20; page 36 lines 1-7).

Reclaim 30
CMCC discloses an electronic device (gNB) (fig.1, framework-0 to framework-2.2) comprising: 
generating a first reference signal (fig.1, and “2.1.1 agreements” teach RS design) 
sending the first reference signal (framework-0 to framework-2.2 step 1;framework-1 step 1,RS-1) according to a first parameter set (fig.1), the first parameter set comprising a reference signal periodicity (reference signal periodicity for switching DL-UL transmission periodicity, a number of repetition times (repetition of D and U) in a periodicity (fig.1, and “2.1.1 agreements” teach RS design); and  using a remote interference management (step 3 remote interference mitigation scheme) identity for identifying a base station set sending the first reference signal (framework-2.1 and framework 2.2 teach base station (gNBs) set sending the same first reference signal that carry the set ID);failed to explicitly teach a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to cause the electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 30 as taught by Ericsson and a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to cause the electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 30 as taught by Ericsson and a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to cause the electronic device to; remote interference management identity being associated with a frequency domain characteristic, a time domain characteristic, and a generation sequence of the first reference signal for the benefit of determining and minimizing remote interference between base stations in TDD network at least in part of received reference signal and information indicating the position of the reference signal (page 8 lines 18-30).

Reclaim 31

Reclaim 33
Ericsson discloses wherein the frequency domain characteristic comprises a frequency domain position offset of the first reference signal (Page 8 lines 5-15 fig.5)

Reclaim 34
Ericsson discloses wherein the frequency domain characteristic comprises a starting position of at least one frequency domain resource occupied by the first reference signal (page 10 lines 19-25; page 8 lines 23-30; page 30 lines 14-20; page 36 lines 1-7).

Allowable Subject Matter
Claims 22, 27, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHEL GUARINO/Primary Examiner, Art Unit 2631